Citation Nr: 1741089	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-24 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc disease.  

2.  Entitlement to a rating in excess of 10 percent for cervical spine degenerative disc disease, status post diskectomy and fusion of C5-6.  

3.  Entitlement to service connection for right ear hearing loss.  

4.  Entitlement to service connection for left ear hearing loss.  

5.  Entitlement to service connection for traumatic arthritis.  

6.  Entitlement to service connection for a spinal cord disability.  

7.  Entitlement to a separate evaluation for a neurological disability of the bilateral lower extremities.  

8.  Entitlement to a combined rating in excess of 40 percent for service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to September 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was later transferred to the RO in Atlanta, Georgia. 

In January 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  Following the hearing, the Veteran submitted additional evidence, including January 2017 Disability Benefits Questionnaire (DBQ) reports evaluating lumbar and cervical spine disabilities and statements from Dr. K.A. and the Veteran, with a waiver of initial agency of original jurisdiction (AOJ) consideration of the additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).  The Board may properly consider such evidence.   

Additionally, the issue of entitlement to a separate evaluation for a neurological disability of the bilateral lower extremities has been raised by the record based on clinical evidence as well as the Veteran's report attesting to such manifestations, as discussed below.  As the Board retains jurisdiction over such issue as part and parcel of the Veteran's increased rating claim for lumbar spine disability, the issue has been listed on the title page of this decision.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issues of entitlement to a rating in excess of 10 percent for lumbar spine disability, entitlement to a rating in excess of 10 percent for cervical spine disability, entitlement to service connection for left ear hearing loss, entitlement to a combined rating in excess of 40 percent for service-connected disabilities, and entitlement to a separate evaluation for a neurological disability of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the Veteran's January 2017 Board hearing held at the RO, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issues of entitlement to service connection for traumatic arthritis and service connection for a spinal cord disability. 

2.  The Veteran's right ear hearing loss is related to noise exposure during military service. 
 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for traumatic arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for a spinal cord disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016). 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

At the Veteran's January 2017 Board hearing held at the RO, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issues of entitlement to service connection for traumatic arthritis and entitlement to service connection for a spinal cord disability.  Accordingly, there remain no allegations of error of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeals as to these issues, and they are dismissed.


II.  Right Ear Hearing Loss 

Pertinent Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without competent and credible evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.

Analysis 

The Veteran maintains that he has right ear hearing loss as result of in-service noise exposure.  Specifically, he contends that he was "a [f]ield [a]rtillery crewman for most of [his] military career," which exposed him to "artillery fire for many years," and that the resulting hearing loss continued since service.  See August 2015 Statement from the Veteran; January 2017 Hearing Tr. at 31-32.  

Service treatment records, to include October 1971, October 1975, November 1978, November 1986, and June 1997 examination reports, do not reflect audiometric testing results indicative of right ear hearing loss to an extent recognized as a disability for VA purposes.  

The Veteran's personnel records document that his military occupation specialty (MOS) included assignments as a field artillery crewman specialist and gunner during service.  See Record of Assignments.  

As the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure, see Grottveit v. Brown, 5 Vet. App. 91 (1991), the Board accepts his report of in-service noise exposure while working as a field artillery crewman as consistent with the circumstances of his service, and finds that the Veteran was exposed to noise in service.  See 38 U.S.C.A. § 1154.  

A December 2013 audiometric evaluation results from Dr. A.H.W., a private audiologist, demonstrate a current right ear hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  While it is unclear whether the December 2013 private audiologist utilized the Maryland controlled speech discrimination test (Maryland CNC), see 38 C.F.R. § 4.85 (a), given that the puretone audiometry test demonstrates right ear hearing loss, the Board will afford the Veteran the benefit of reasonable doubt and finds that the Maryland CNC test was utilized in the December 2013 audiometric evaluation.  

Therefore, the remaining inquiry is whether the Veteran's current right ear hearing loss is related to his in-service noise exposure.

The Board finds that the medical evidence is in relative equipoise with respect to whether the Veteran's right ear hearing loss is related to his in-service noise exposure.  In this regard, in a June 2015 letter, Dr. A.H.W. provided a positive nexus opinion based on the Veteran's prior "exposure to weapon fire in the Army" and the "reported timing of onset, the audiological results . . . and noise exposure typically incurred from weapon fire."  As the examiner offered a clear conclusion supported by data and reasoned medical explanations connecting the two, see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Board assigns great probative weight to her opinion.   In addition, given that the Veteran has provided competent and credible reports of continuity of symptomatology, the evidence regarding whether the Veteran's right ear hearing loss is related to his in-service noise exposure is in at least equipoise.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss are met.


ORDER

The appeal regarding the issue of entitlement to service connection for traumatic arthritis is dismissed. 

The appeal regarding the issue of entitlement to service connection for a spinal cord disability is dismissed.

Service connection for right ear hearing loss is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).




Lumbar Spine and Cervical Spine Disabilities 

Of record are the January 2017 DBQ reports evaluating lumbar spine and cervical spine disabilities submitted by the Veteran.  The Board finds that these examination reports are inadequate for rating purposes based on the examiner's inconsistent findings.  Significantly, in the January 2017 DBQ report for the lumbar spine disability, the examiner inexplicably estimated that forward flexion and left lateral flexion were less limited during flare-ups and with repetitive testing than on initial range of motion testing, suggesting that the measurements given for the lumbar spine ranges of motion may be erroneous.  Moreover, the range of motion measurements provided by the examiner for lumbar spine and cervical spine are identical in the January 2017 DBQ reports, indicative of a possible clerical error.  Given this inconsistency, it is unclear whether the January 2017 DBQ reports sufficiently reflect the current severity of the Veteran's lumbar spine and cervical spine disabilities for an informed evaluation.  Under these circumstances, a remand is necessary to afford the Veteran new VA examinations to determine the current nature and severity for lumbar spine and cervical spine disabilities.   

Bilateral Lower Extremity Neurological Disability

Relevant to the Veteran's bilateral lower extremity neurological disability claim, the Veteran has reported that he experiences neurological symptoms in both lower extremities.  See January 2017 Hearing Tr. at 22, 27.  Moreover, a September 2009 VA examiner noted that "[t]he lumbar spine sensory function [was] impaired" and identified that the sciatic nerves were affected.  An April 2010 lower extremity electromyography (EMG) report documents that while the left lateral femoral cutaneous sensory nerve conduction study was normal, there was "no response with stimulation of the right femoral cutaneous sensory nerve."  Findings were negative for radiculopathy at the time.  Further, a June 2013 EMG test suggests "the presence of an acute axonopathy involving the right L5-S1 nerve roots," although there was no evidence indicating mononeuropathy, polyneuropathy, or myopathy at the time.  Under these circumstances, a VA neurological examination is necessary to address the presence and severity of all neurological manifestations affecting the lower extremities, if any, arising from service-connected lumbar spine disability during the appeal period. 

Left Ear Hearing Loss 

While the available clinical records do not demonstrate current left ear hearing loss as defined by VA under 38 C.F.R. § 3.385, given the evidence of in-service noise exposure and possibility that the Veteran may now meet the criteria for left ear hearing loss disability for VA purposes since the last VA examination in August 2009, the AOJ should schedule a VA audiology examination on remand to determine whether the Veteran currently has left ear hearing loss disability.       

Combined Rating in excess of 40 Percent 

As the resolution of the remanded claims would impact the Veteran's claim for a combined rating in excess of 40 percent, this claim is inextricably intertwined with the other matters currently being remanded.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, the combined rating claim is deferred pending the outcome of the remanded claims herein.

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  After obtaining all outstanding records, schedule the Veteran to undergo VA examinations to determine the current nature and severity of his service-connected lumbar spine and cervical spine disabilities as well as the claimed bilateral lower extremity neurological disability.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner. 

All indicated tests and studies should be conducted, including range of motion findings expressed in degrees and in relation to normal range of motion.  The examiner should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine and cervical spine, i.e., the extent of the Veteran's pain-free motion, and in terms of impediments to work related tasks.

The examiner should also state whether the lumbar spine and/or cervical spine disabilities have been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

The examiner must also identify all current diagnoses of bilateral lower extremity neurological disability since the date of claim (i.e. since July 2009).  In this regard, the examiner should consider the above-referenced records suggesting neurological complications in the lower extremities.

The examiner should also identify the specific nerve(s) involved and must indicate the degree of paralysis (i.e. complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerve(s).  

A complete rationale should be given for all opinions and conclusions expressed.

3.  Schedule the Veteran for a VA audiology examination by an appropriate medical professional to address the claimed left ear hearing loss.  The contents of the entire claims file, to include a complete copy of this REMAND as well as any new evidence subsequently added to the claims file, must be made available to the designated physician. 

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should identify whether the Veteran currently has left ear hearing loss, or has had such a diagnosis since the date of the claim (i.e. since July 2009), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal..  

The audiological examiner should obtain the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests to determine whether the Veteran has impaired left ear hearing pursuant to 38 C.F.R. § 3.385. 

(B) For any diagnosed left ear hearing loss, the examiner should opine as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) left ear hearing loss had its onset in or was otherwise incurred in service, to specifically include the competently reported in-service noise exposure.

The examiner is notified that the Veteran is competent to report as to the onset and continuity of symptomatology of the left ear hearing loss.  

A complete rationale should be given for all opinions and conclusions expressed.

4. After completing the above, and any other development as may be indicated, the AOJ is to readjudicate the claims based on the entirety of the evidence of record.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


